Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 12-14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US PG Pub 2009/0118784).
Regarding claims 1, 13, 20, Alexander et al. discloses a medical device (fig. 1), system and method, comprising: a housing 44 comprising a first connector block 42, the first connector block comprising a first feedthrough pin 40 (fig. 2a); a header 38 comprising a lead port 52 having a first electrical contact 56; and a preformed wire 74 having a proximate portion comprising a number of turns (figs. 9, 14) configured to physically separate a major portion of the preformed wire from the first connector block and housing (fig. 8) when the proximate portion of the preformed wire engages the first feedthrough pin (fig. 14), and the major portion of the first preformed wire shaped to route a distal portion of the first preformed wire to the first electrical contact of the header when the proximate portion of the first preformed wire engages the first feedthrough pin (fig. 5).
Regarding claims 2, 14, Alexander et al. discloses the first preformed wire is configured to electrically couple the first feedthrough pin to the first electrical contact when the proximate portion of the first preformed wire engages the first feedthrough pin and the distal portion of the first preformed wire engages the first electrical contact ([0037]).  
Regarding claims 3-4, Alexander et al. discloses the number of turns includes two or more turns, and wherein the first feedthrough pin has a length commensurate with the number of turns and diameter of the preformed wire (figs. 9, 14).
Regarding claims 10, 18, Alexander et al. discloses the number of turns are positioned to include a spacing between at least two successive turns of the number of turns, the spacing configured to provide variance of a diameter of at least one of the number of turns when compressed (figs. 13-14).
Regarding claim 12, Alexander et al. discloses wherein the first connector block comprises a plurality of feedthrough pins including the first feedthrough pin, wherein the lead port comprises a plurality of electrical contacts including the first electrical contact (figs. 5, 7), and wherein the medical device comprises a plurality of preformed wires including the first preformed, each of the plurality of preformed wires having the proximate portion comprising the number of turns shaped to engage a respective one of the plurality of feedthrough pins and to separate the major portion of the respective preformed wire from the first connector block and the housing when the proximate portion of the respective preformed wire engages the respective one of the plurality of feedthrough pins (fig. 14), the major portion of the respective preformed wire shaped to route the distal portion of the respective preformed wire to a respective one of the plurality of electrical contacts of the header when the proximate portion of the respective preformed wire engages the respective one of the plurality of feedthrough pins (fig. 9).

Claim(s) 1-10, 12-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sochor et al. (US Pat 8,162,684).
Regarding claims 1, 13, 20, Sochor et al. discloses a medical device (fig. 1), system and method, comprising: a housing 28 comprising a first connector block 38, the first connector block comprising a first feedthrough pin 36 (fig. 2); a header 26 comprising a lead port (fig. 5) having a first electrical contact 74 (fig. 8); and a preformed wire 85 having a proximate portion comprising a number of turns (figs. 27, 28a) configured to physically separate a major portion of the preformed wire from the first connector block and housing (fig. 27) when the proximate portion of the preformed wire engages the first feedthrough pin (fig. 27, 28a), and the major portion of the first preformed wire shaped to route a distal portion of the first preformed wire to the first electrical contact of the header when the proximate portion of the first preformed wire engages the first feedthrough pin (fig. 27).
Regarding claims 2, 14, Sochor et al. discloses the first preformed wire is configured to electrically couple the first feedthrough pin to the first electrical contact when the proximate portion of the first preformed wire engages the first feedthrough pin and the distal portion of the first preformed wire engages the first electrical contact (fig. 27).  
Regarding claims 3-4, Sochor et al. discloses the number of turns includes two or more turns, and wherein the first feedthrough pin has a length commensurate with the number of turns and diameter of the preformed wire (fig. 28a).
Regarding claims 5, 6, 15, Sochor et al. discloses the number of turns form a lumen configured to engage the first feedthrough pin (fig. 28a); wherein the first feedthrough pin is shaped to retain the lumen of the proximate end of the first preformed wire once placed over and pressed onto the first feedthrough pin (col. 18, lines 23-41).  
Regarding claims 7, 16, Sochor et al. teaches an engaging means (“welding” col. 17, lines 7-11) configured to retain the proximate end of the first preformed wire once the lumen is inserted over and pressed onto the first feedthrough pin (figs. 22, 27).
Regarding claim 8, 17, Sochor et al. discloses wherein the number of turns comprises at least two turns having different diameters, forming a tapered lumen (fig. 28a).
Regarding claim 9, Sochor et al. discloses wherein the number of turns comprises a top turn adjacent the major portion of the first preformed wire having a diameter smaller than a bottom turn adjacent a proximate end of the proximate portion of the first preformed wire (figs. 27, 28a).
Regarding claims 10, 18, Sochor et al. discloses the number of turns are positioned to include a spacing between at least two successive turns of the number of turns (figs. 27, 28a), the spacing configured to provide variance of a diameter of at least one of the number of turns when compressed (“compressible contacts” col. 18, lines 45-55).
Regarding claim 12, Sochor et al. discloses wherein the first connector block comprises a plurality of feedthrough pins including the first feedthrough pin, wherein the lead port comprises a plurality of electrical contacts including the first electrical contact (fig. 5), and wherein the medical device comprises a plurality of preformed wires including the first preformed, each of the plurality of preformed wires having the proximate portion comprising the number of turns shaped to engage a respective one of the plurality of feedthrough pins and to separate the major portion of the respective preformed wire from the first connector block and the housing when the proximate portion of the respective preformed wire engages the respective one of the plurality of feedthrough pins (fig. 27), the major portion of the respective preformed wire shaped to route the distal portion of the respective preformed wire to a respective one of the plurality of electrical contacts of the header when the proximate portion of the respective preformed wire engages the respective one of the plurality of feedthrough pins (fig. 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US PG Pub 2009/0118784) in view of Kane et al. (US PG Pub 2017/0143979).
Regarding claim 11, Alexander et al. does not expressly disclose the first preformed wire includes an alloy wire having a coating that contrasts a physical appearance of the alloy wire to aid in visual inspection of the first preformed wire, and wherein the coating includes at least one of a colored or UV fluorescence coating.  Kane et al. teaches anodizing contact wires 112-119 to include a color identifier in order to “easily and visually confirm that contact wires… are to be coupled to the connector blocks” ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander et al. to anodize the first preformed wire with a color identifier as taught by Kane et al. in order to more easily identify and visually confirm that the wire is coupled to the connector block ([0059]).
Regarding claim 19, Alexander et al. discloses the number of turns is between two and four turns, and wherein the first feedthrough pin has a length commensurate with the number of turns and diameter of the preformed wire (figs. 9, 14), but does not expressly disclose wherein the preformed wire includes a cobalt or nickel alloy wire.  Kane et al. teaches the components of the implantable medical device that are color coated in order to be more easily and visually noticeable are formed of cobalt-chrome alloys ([0030], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander et al. to use a cobalt alloy material as taught by Kane et al. for the material of the wire in order to enable the wire to be anodized to a color identifier, thus making it more easily identifiable to confirm the wire is coupled to the connector block ([0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Powell et al. (US PG Pub 2006/0110962) –welding and wire wrapping are known equivalent termination processes
Kuzma (GB 2,124,495 A) – wire wrapping around a feedthrough pin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792